Opinion oe the Court, by
Judd, C.J.
Dole, J., Dissenting.
The defendants were indicted at the last October Term of this Court, for the crime of arson in the first degree in that they did at Kamoiliili, Honolulu, Island of Oahu, on the 15th day of Majr, A. D. 1891, and in the night time of said day, maliciously, willfully and feloniously set fire to and burn the dwelling-house of one Lum Yun Kun there situate, in which said dwelling-house there was then and there an occupant and inmate, to wit, the said Lum Yun Kun.
To which indictment the defendants made the following
Plea.
And the said defendants, Lau Kin Chew, Kin Pieu, Choy Tuck, Leong Man Hoon, Kung Chong and Tam Sung, being *371brought to the bar of this Court, and having heard the indictment read and the matters therein contained, say that they ought not to be put to answer the said indictment, they having been heretofore in due manner of law acquitted of the premises in and by the said indictment specified and . charged upon them ; and for plea to the said indictment they say that heretofore, to wit, at the July Term of the Supreme Court of the Hawaiian Islands, A. D. 1891, they, the said Lau Kin Chew, Kin Pieu, Choy Tuck, Leong Mari Hoon, Kung Chong and Tam Sung were duly arraigned upon a certain indictment which charged them, the said defendants, that at Kamoiliili, Honolulu, Oahu, on the 15th day of May, 1891, they with force and arms, feloniously, willfully and of their malice aforethought, did kill and murder one Lum Yun Kun, contrary to the form of the-statute in such case made and provided.
And the said defendants further say that the said murder, so charged upon them in the said last mentioned indictment as aforesaid, included the burning of the house of the said Lum Yun Kun at said time, supposed to have been committed by said defendants.
To which said last mentioned indictment they did then and there severally plead Not Guilty, and thereupon a jury then and there duly summoned, empanelled and sworn to try the said issue so joined, upon their oaths did say that the said Lau Kin Chew, Kin Pieu, Choy Tuck, Leong Man Hoon, Kung Chong and Tam Sung were severally not guilty of the said murder ; whereupon it was then and there considered by the said Court that the said defendants should go thereof acquitted, as appears by -, the records of the said proceedings now remaining here in Court.
And the said defendants further say that the defendants now here pleading, and the defendants in the aforesaid indictment. named and thereof acquitted as aforesaid, are respectively the same identical persons and that the said Lum Yun Kun in the said last mentioned indictment named is the same identical Lum Yun Kun as is named in the indictment to which the said defendants are now here pleading.
*372Wherefore they pray judgment whether the Crown will or ought to prosecute or charge them on account of the premises in the said indictment to which they are now here pleading contained and specified, and whether they ought to answer thereto, and that they may be dismissed by this Court without day.
The plea was verified by the introduction of the record in the former case charging the defendants with murder, and by the evidence given at that trial of Dr. Trousseau, who was called by the prosecution to prove the cause of death of Lum Yun Kun. His evidence is as follows:
“I examined the Chinaman (Lam Yung) on the 15th of May; Mr. Eckardt was in the act of dressing his wounds and burns. I told Mr. Eckardt to proceed with the dressing and make him as comfortable as possible, but I did not think he had more than a few hours to live. He was in a condition from which people generally never rally. He had an open incised wound about the middle of the right leg near the ankle, then he had one finger chopped off and the other fingers injured. He was burned all over and black with smoke, I hardly believe that there was a part of his skin which was not burnt. The burns were the cause of his death — the general burning of the body. The wounds would not cause death, they were not serious. The injuries could hardly have been done by the hook produced in court. I don’t think this was the instrument with which the wounding was done. It is not impossible, but it is hardly possible to inflict the injuries with this hook. It would not have cut the bone; the wounds would all have been well in a week. I could not find any wounds which would harm anybody so far as life was concerned.”
The identity of the defendants, with those tried for and acquitted of the murder of Lum Yun Kun, was proved, and the only issue is whether the act upon which the indictment for murder was based is the same as that upon which the present indictment for arson is based. The defendants’ attorneys rely upon Article 8 of the Constitution, which prescribes that “ no person *373shall be required to answer again for an offense of which he has been duly acquitted.”
The testimony of the physician, and of others who saw the person of Lum Yun Kun soon after the fire, leaves no room for doubt that he came to his death by the burning of his body from the fire which consumed his house. The wounds inflicted upon him by weapons of some character were not sufficient to cause death. Having come to this conclusion, it is not necessary to discuss the various theories by which the wounds and the burning upon the body of Lum Yun Kun might have been produced or how the house was set on fire. We understand that the case sought to be made against these defendants by the Crown was that they killed the deceased by setting fire to the house in which he was, which fire burnt his body so that he died in consequence. The statute of 1876 does away with the necessity of describing in an indictment for murder the means of death. But if the indictment for murder had set out the burning of the house as the cause of death, there would be little room for doubt that the plea of autrefois acquit to the indictment for arson in the first degree would be held good. And we can see no difference whether this was set out in the indictment or not. The prosecution would have to rely upon the burning as the cause of death, and not upon the wounds made by weapons. On a trial of these defendants for. arson, how could the presence of Lum Yun Kun in the house at the time of its being set on fire be proved except by showing the fact that he was found in a burned condition near the spot just after the fire. No one saw him in the house at the time the house took fire; therefore the arson could not be proved except by introducing evidence which would show that murder was committed. We say then that the" plea is good, because “ the evidence requisite to support the second indictment must necessarily have supported a conviction in the first.” Wharton Crim. PI. and Pr., Section 456. Where this plea is made in any case, it will have to be considered according to its own facts and circumstances, and it is difficult to lay down any general rule that will apply in every case. And many decisions on this topic are apparently con*374flicting because the facts in the different cases are not the same.
The prosecution urges with emphasis the statute as found in Section 3 of Chapter XLVI. of the Penal Code, “Where the same act constitutes two or more diverse and distinct offenses, different in their nature and character, one not being merged in the other, the offender may be proceeded against for each, and cannot plead a conviction or acquittal for one in bar of proceedings against him for the other.” It is our duty to give effect to this statute, if possible, but if it should conflict with Article 8 of the Constitution, the statute must give way. It is easy to suppose a case where the statute would apply, and the constitutional provision not stand in the way. Where a man, by the firing of a gun, kills A and also B, the shooting is one act, but he commits two homicides, and his conviction or acquittal for killing A would not be a good plea to a proceeding against him for killing B. Illustrations might be multiplied. In our case the act charged against the defendants in both indictments was one against the life of a human being. They have been acquitted of the charge of murdering Lum Yun Kun by setting fire to his house. To charge them now with setting fire to Lum Yun Kun’s house, he being an inmate thereof, would be to charge them again with substantially the same offense. We therefore hold the plea to be good, and order the prisoners discharged.